UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 16-6052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY THOMAS JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cr-00530-CMH-2; 1:14-cv-01493-CMH)


Submitted:   July 28, 2016                    Decided:    August 1, 2016


Before MOTZ and       HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey Thomas Jones, Appellant Pro Se.    Rebeca Hidalgo Bellows,
Patricia T. Giles, Morris Rudolph Parker, Jr., Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Corey Thomas Jones seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion.               We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

October 2, 2015.        The notice of appeal was filed on December 20,

2015. *    Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts     and   legal   contentions   are   adequately   presented   in   the




      *Forthe purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3